Holmes, J.,
concurring. I am in agreement with the majority that the computation worksheet provided for in R.C. 3113.215 must be completed by the trial court and made part of the record for purposes of review of the court’s child-support determinations. I, therefore, join in the syllabus and the body of this opinion, but I feel it necessary to add a few comments regarding the duties of the trial court in this type of case. This matter upon remand, and all factors being considered, could reasonably result in more, or less, support as previously ordered by the trial judge.
As stated by the majority, the provisions of the statute, including the schedule and the worksheets set forth therein, must be followed, or the reasons for any deviations from such guidelines must be entered in the court’s journal.
First, in computing child support in a given case the trial court must determine the gross income of the parent if fully employed; or if the parent is not employed or underemployed, the gross income from any source, except as specifically excluded by the statute, and any potential income of such parent. R.C. 3113.215(A)(1) and (2). In considering the potential income from such parent, the trial court, pursuant to R.C. 3113.215(A)(5), must first find the parent to be voluntarily unemployed or voluntarily underemployed, and then determine the amount the parent would have received if fully employed determined from the parent’s employment potential and probable earnings based upon the parent’s recent work history if any, the parent’s occupational qualifications, and the prevailing job opportunities, and salary levels in the community in which the parent resides.
All of these factors must be set forth within the worksheets by the trial court. Such was not done here. Therefore, I join the majority in the remand of this matter to determine, pursuant to the applicable statute and guidelines, whether David Grimm was voluntarily unemployed or voluntarily underemployed, whether he has income from other sources than employment; and if voluntarily unemployed, or voluntarily underemployed, what potential income he would be receiving with his qualifications, job opportunities, and salary levels in the community in which he lives.